Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed September 10th, 2021 has been entered. 

Response to Arguments
Applicant's arguments filed September 10th, 2021 have been fully considered but they are not persuasive.
Applicant appears to argue that the instant application must not include light absorbing materials such as Ag, Au and Cu. The argument is moot since the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further appears to argue that the teachings of Maury and Miyamoto cannot be combined since they have different reflectances. Examiner notes that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 9, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maury (US 2017/0227681) in view of Miyamoto (US 2015/0198821).

    PNG
    media_image1.png
    524
    762
    media_image1.png
    Greyscale

Regarding claim 1, Maury discloses a plastic spectacle lens (Fig. 4, [0055], “antireflective coating of the ophthalmic lens … a thermoplastic or thermosetting plastic material”) comprising: 
a plastic base ([0055], “antireflective coating of the ophthalmic lens … a thermoplastic or thermosetting plastic material”); 
an antireflection film formed on at least one surface of the plastic base ([0055], “the antireflective coating of the ophthalmic lens”); and 

wherein a difference between a highest transmittance and a lowest transmittance for light wavelengths in a range of 400 nm to not greater than 780 nm is not greater than 10 points (as shown in Fig. 4, the experimental transmission does not exceed 0.9 and does not fall below 0.8), and 
wherein an internal transmittance of the plastic base for light wavelengths in a range of 380 nm to not greater than 780 nm is at least 80% over an entirety of the wavelength range (Fig. 4, Experimental transmittance). 
Maury does not specifically disclose including an ultraviolet absorber, and wherein the hard coating layer includes metal oxide particles, and the metal oxide of the metal oxide particles is an oxide of one or more metals other than Ti and Ce.
However Miyamoto, in the same field of endeavor, teaches including an ultraviolet absorber ([0047], “the resin that constitutes the plastic base 2 can include an ultraviolet absorber”), and wherein the hard coating layer includes metal oxide particles ([0055], “The organosiloxane-based hard coating layer is a layer in which particulates of inorganic oxide are dispersed in an organosiloxane-based resin”), and the metal oxide of the metal oxide particles is an oxide of one or more metals other than Ti and Ce ([0055], “oxides of silicon, tin, zirconium, and antimony are used”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the plastic spectacle lens of Maury with the including an ultraviolet absorber, and wherein the hard coating layer includes metal oxide particles, and the metal 
Regarding claim 9, Maury in view of Miyamoto teaches as is set forth in claim 1 rejection above but does not disclose wherein an absolute value of a difference between a hue angle of a color of light when the light does not pass through the plastic spectacle lens and a hue angle of a color of the light when the light is transmitted through the plastic spectacle lens, is less than 1.
However, the hue angle is “a result effective variable” because it confers to the resulting appearance. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein an absolute value of a difference between a hue angle of a color of light when the light does not pass through the plastic spectacle lens and a hue angle of a color of the light when the light is transmitted through the plastic spectacle lens, is less than 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein an absolute value of a difference between a hue angle of a color of light when the light does not pass through the plastic spectacle lens and a hue angle of a color of the light when the light is transmitted through the plastic spectacle lens, is less than 1, for the purpose of maintaining a consistent color profile and/or desired visual effects. 
Regarding claim 14, Maury in view of Miyamoto teaches as is set forth in claim 1 rejection and Maury further teaches spectacles comprising the plastic spectacle lens ([0143], 
Regarding claim 22, Maury in view of Miyamoto teaches as is set forth in claim 9 rejection and Maury further teaches spectacles comprising the plastic spectacle lens ([0143], “The ophthalmic lens according to the invention is preferably an ophthalmic lens for spectacles (spectacle lens), or a blank for ophthalmic lenses”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                           1 November 2021

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872